1

2

3                                    UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                    ***

6
      TAMMARA TIMS and H.H., a minor by and
7     through his Guardian Ad Litem, GENEVA
      ATTEBERRY,
8                                                       2:18-cv-00021-JAD-VCF
                           Plaintiffs,                  ORDER
9
      vs.
10
      CLARK COUNTY SCHOOL DISTRICT
11
      KASEY GLASS, et al.,
                             Defendants.
12

13
            Before the court is Clark County School District’s Motion to Compel (ECF No. 79), Plaintiffs’
14
     Motion to Compel Defendant CCSD to Produce Documents and Request for Sanctions (ECF No. 82),
15
     Plaintiffs’ Motion to Compel Defendant CCSD to Provide Further Responses to Interrogatory No. 2 and
16
     Request for Admission No. 8 and Request for Sanctions (ECF No. 83), and Defendant Clark County
17
     School District’s Motion to Seal Portions of Reply in Support of Its Motion to Compel and Exhibit K
18
     Thereto (ECF No. 90).
19
            Accordingly,
20
            IT IS HEREBY ORDERED that a hearing on Clark County School District’s Motion to Compel
21
     (ECF No. 79), Plaintiffs’ Motion to Compel Defendant CCSD to Produce Documents and Request for
22
     Sanctions (ECF No. 82), Plaintiffs’ Motion to Compel Defendant CCSD to Provide Further Responses to
23
     Interrogatory No. 2 and Request for Admission No. 8 and Request for Sanctions (ECF No. 83), and
24
     Defendant Clark County School District’s Motion to Seal Portions of Reply in Support of Its Motion to
25
1    Compel and Exhibit K Thereto (ECF No. 90) is scheduled for 10:00 AM, February 12, 2019, in Courtroom

2    3D.

3

4           DATED this 18th day of January, 2019.
                                                              _________________________
5                                                             CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
